Order                                                              Michigan Supreme Court
                                                                         Lansing, Michigan

  October 29, 2013                                                         Robert P. Young, Jr.,
                                                                                     Chief Justice

                                                                           Michael F. Cavanagh
                                                                           Stephen J. Markman
  146433-5(59)                                                                 Mary Beth Kelly
                                                                                Brian K. Zahra
                                                                        Bridget M. McCormack
                                                                              David F. Viviano,
  MARIE HUNT, Personal Representative for the                                             Justices
  ESTATE OF EUGENE WAYNE HUNT,
            Plaintiff/Counter-Defendant/Cross-
            Defendant-Appellant,
                                                    SC: 146433
  v                                                 COA: 299405
Bay CC: 96-003280-NI
  ROGER DRIELICK and COREY DRIELICK,
  d/b/a ROGER DRIELICK TRUCKING,
             Defendants/Counter-Plaintiffs/Cross-
             Plaintiffs/Third-Party-Defendants/
             Counter-Defendants,
  and
  GREAT LAKES CARRIERS CORP.,
           Defendant/Cross-Defendant-Appellee,
  and
  GREAT LAKES LOGISTICS & SERVICES, INC.,
  and MERMAID TRANSPORTATION, INC.,
           Defendants/Cross-Defendants,
  and
  SARGENT TRUCKING, INC.,
           Defendant-Appellee,
  and
  NOREEN LUCZAK and THOMAS LUCZAK,
           Third-Party-Defendants/Counter-
           Defendants-Appellees,
  and
  EMPIRE FIRE AND MARINE INSURANCE
  COMPANY,
             Garnishee Defendant-Appellee.
  _________________________________________/
                                                                       2

BRANDON JAMES HUBER,
         Plaintiff-Appellant,
                                                SC: 146434
v                                               COA: 299406
Bay CC: 97-003238-NI
COREY DRIELICK and ROGER DRIELICK,
d/b/a ROGER DRIELICK TRUCKING,
           Defendants/Third-Party-Plaintiffs,
and
GREAT LAKES CARRIERS CORP.,
         Defendant-Appellee,
and
GREAT LAKES LOGISTICS & SERVICES, INC.,
and MERMAID TRANSPORTATION, INC.,
         Defendants,
and
SARGENT TRUCKING, INC.,
         Defendant-Appellee,
and
GREAT LAKES CARRIERS, INC.,
         Third-Party-Defendant,
and
EMPIRE FIRE AND MARINE INSURANCE
COMPANY,
          Garnishee Defendant-Appellee.

_________________________________________/
THOMAS LUCZAK and NOREEN LUCZAK,
         Plaintiffs-Appellants,
                                                SC: 146435
v                                               COA: 299407
Bay CC: 96-003328-NI
COREY DRIELICK and ROGER DRIELICK,
d/b/a ROGER DRIELICK TRUCKING,
           Defendants-Third-Party-Plaintiffs,
and
                                                                                                               3

GREAT LAKES CARRIERS CORP.,
         Defendant-Appellee,
and
GREAT LAKES LOGISTICS & SERVICES, INC.,
and MERMAID TRANSPORTATION, INC.,
         Defendants,
and
SARGENT TRUCKING, INC.,
         Defendant-Appellee,
and
GREAT LAKES CARRIERS, INC.,
         Third-Party-Defendant,
and
EMPIRE FIRE AND MARINE INSURANCE
COMPANY,
          Garnishee Defendant-Appellee.

_________________________________________/

        On order of the Chief Justice, the motion of plaintiffs-appellants to extend the time
for filing their appeal brief and appendixes to December 13, 2013, is GRANTED. The
brief and appendixes will be accepted as timely filed if they are filed on or before that
date.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                              October 29, 2013
                                                                             Clerk